Appeal from a judgment of the County Court of Saratoga County (Scarano, Jr., J.), rendered April 4, 2003, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
In satisfaction of a 19-count indictment and a pending petit larceny charge, defendant waived his right to appeal and pleaded guilty to criminal possession of a controlled substance in the second degree. Defendant was sentenced as a second felony offender in accordance with the plea agreement to a prison term of 10½ years to life. On appeal, defense counsel seeks to be relieved of his assignment as counsel on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defendant’s pro se submission, we disagree. Defendant raises an issue as to whether the pending petit larceny charge was dismissed in accordance with the plea agreement. Inasmuch as the record reveals at least one issue of arguable merit, defense counsel’s application to be relieved of his assignment is granted and new counsel will be assigned to address any issues that the record may disclose (see People v Stokes, 95 NY2d 633, 636 [2001]; People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]).
*779Mercure, J.P., Peters, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.